CLD-234                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-1586
                                     ___________

                                NORMAN SHELTON,
                                    Appellant

                                           v.

          CHARLES SAMUELS, Assistant Director; WARDEN THOMAS;
                NORWOOD, Regional Director; A. W. YOUNG

                           On Appeal from the United States
                 District Court for the Middle District of Pennsylvania

                            (D.C. Civil No. 3:13-cv-00220)
                     District Judge: Honorable William J. Nealon
                     ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 9, 2013
            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: July 11, 2013)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

       Norman Shelton is a federal prisoner incarcerated at USP Lewisburg. Proceeding
   pro se, he filed a 28 U.S.C. § 2241 habeas corpus petition attacking his continued
confinement in the Special Management Unit of the penitentiary. Shelton sought release
from the unit, termination of the entire program, and $150,000 in damages. Explaining

that Shelton‟s claims were not properly brought in a § 2241 petition, the District Court

dismissed it. Shelton appealed. We have jurisdiction to review the District Court‟s

judgment under 28 U.S.C. §§ 1291 and 2253(a)(1). See also United States v. Cepero,

224 F.3d 256, 264–65 (3d Cir. 2000).

       This appeal is squarely controlled by Cardona v. Bledsoe, 681 F.3d 533 (3d Cir.

2012),1 in which a prisoner “argu[ed] that the Bureau of Prisons („BOP‟) illegally

referred him to the Special Management Unit . . . as punishment for filing numerous

lawsuits against the BOP.” Id. at 534. In that case, as here, the District Court dismissed

the petition because the redress requested was properly sought in “a civil rights action

under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).” Id. Clarifying our

§ 2241 jurisprudence, we explained that “[i]n order to challenge the execution of his

sentence under § 2241, [a prisoner] would need to allege that BOP‟s conduct was

somehow inconsistent with a command or recommendation in the sentencing judgment.”

Id. at 537. Shelton‟s petition alleges nothing of the sort; thus, as in Cardona, “the District

Court correctly dismissed his petition for lack of subject matter jurisdiction.” Id. at 537.

But see id. at 537 n.9 (expressly declining to consider whether a Bivens suit would be an

appropriate alternative).


1
 In light of our controlling precedent, we must reject the arguments that Shelton raises in
his Memorandum of Law based on statements in cases (such as Levine v. Apker, 455
F.3d 71 (2d Cir. 2006)) from the Second Circuit Court of Appeals.
                                              2
       Because no substantial question is presented by this appeal, we will summarily

affirm the judgment of the District Court. See Murray v. Bledsoe, 650 F.3d 246, 248 (3d

Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. To the extent

that Sheldon requests independent relief in his pending filings, his requests are denied.




                                             3